FOURTH DIVISION
                                DOYLE, P. J.,
                           MCFADDEN and BOGGS, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules/


                                                                   December 16, 2014




In the Court of Appeals of Georgia
 A13A0562. FULTON COUNTY                         v.    DILLARD          LAND DO-032
     INVESTMENTS, LLC et al.

         DOYLE, Presiding Judge.

         In Fulton County v. Dillard Land Investments, LLC,1 this Court reversed the

trial court’s court’s order setting aside Fulton County’s voluntary dismissal of its

condemnation petition. The Supreme Court of Georgia reversed that opinion in

Dillard Land Investments, LLC v. Fulton County.2 We therefore vacate our earlier

opinion, adopt the Supreme Court’s opinion as our own, and affirm the judgment of

the trial court.

         Judgment affirmed. McFadden and Boggs, JJ., concur.



    1
        322 Ga. App. 344, 347 (744 SE2d 880) (2013).
    2
        295 Ga. 515 (761 SE2d 282) (2014).